Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to the Amendment filed on 04/05/2020. Claims 1-6 are pending in the case. This action is FINAL.

Applicant Response
In Applicant’s response dated 04/05/2020, Applicant amended Claimed 1-5, added new claim 6 is added and argued against all objections and rejections previously set forth in the Office Action dated 10/05/2020

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Gutt et al., (Pub. No.: US 20100082604 A1, Pub. Date: April 1, 2010) in view of Spitznagel (Pub No.: US 20150356646 Al, Pub. Date: Dec. 10, 2015) 

Regarding independent Claim 1,
	Gutt teaches a method of [search result/s] recommendation for suggesting associated code (see Abstract, illustrating the method of Suggested search results associated with the suggested search queries), comprising the steps of: 
	(a) tracking a plurality of search queries received from one or more users (see Gutt: Fig.6, [0071], “suggested search queries are determined by analyzing user search histories for users in the group of users to identify search queries previously submitted by those users that are relevant to the query portion. In some embodiments, suggested search queries may be identified from other sources, such as the search engine index or query logs (plurality of search queries that are tracked.) For instance, the suggested search queries may be identified by comparing the search query portion to search queries in query logs and/or information contained in a search engine's index.”), and corresponding assignments of a [search result/s] selected from a list of search results presented to the respective users in response to each search query (see Gutt:  Fig.6, [0072], “Search results previously selected by the users in the group of users are identified as suggested search results, as shown at block 610. In particular, the search history for each user in the group of users is analyzed to identify search results that were selected by those users in response to suggested search queries from the users' search history. Those previously selected search results are associated with the suggested search queries as suggested search results.”)
	(b) suggesting a [search result/s] previously assigned following receipt of a particular search query when the particular search query is received subsequently based on the tracked search queries and corresponding [search result/s] assignments (see Gutt: Fig. 6, [0074], “the identified suggested search queries and associated suggested search results are communicated for presentation to the user who entered the query portion. In some embodiments, the suggested search results are presented adjacent to the suggested search queries with which they correspond such that the user can readily identify the correlation between a suggested search result and its associated suggested search query.”)
	(c) tracking assignments of groups of associated [search result/s] by the one or more users (See Gutt: Fig. 6, [0070], “The search history for the users in the group of users is accessed at block 606. The search history for each user contains information including past search queries submitted by that user and search results that user selected for each search query”), […] and 
	(d) suggesting a group of a plurality of potential associated [search result/s] for an assigned [search result/s] based on the tracked assignments of groups of associated [search result/s] (see Gutt: Fig.6, [0072] “Search results previously selected (potential associated results) by the users in the group of users are identified as suggested search results, as shown at block 610. In particular, the search history for each user in the group of users is analyzed to identify search results that were selected by those users in response to suggested search queries from the users' search history. Those previously selected search results are associated with the suggested search queries as suggested search results.”)
	Gutt does not explicitly teach or disclose the method that the suggested or recommended search results are medical billing codes and wherein each group of associated 
	However, Spitznagel teaches that the suggested or recommended results are medical billing codes (see Spitznagel: Fig.1. [0058], “search of a code data set for matching codes relevant to a user's input search query may be performed in any suitable way using any suitable search technique(s)”) and wherein each group of associated codes comprises a plurality of codes concurrently assigned to a case by one or more of the respective users (see Spitznagel: Fig.8, [0140], “an exemplary code finalization screen 800 that may be displayed (codes that are concurrently assigned to a case) following the user's selection of submit button 750. In exemplary screen 800, all of the accepted and user-added codes are displayed for final review. Alternatively, in some embodiments the user may be required to affirmatively accept even user-added codes before they will appear in code finalization screen 800.”, i.e. all the associated set of medical codes that are suggested or recommended by the system and medical billing codes that are added by a user are presented to the user as illustrated in the Fig.8 )
	Because both Gutt and Spitznagel address similar issue of providing query based search result, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the method of Gutt to include the method wherein the suggested or recommended results are medical billing codes taught by Honeycutt. After modification of Gutt, the automatic search query, and search result recommendation system that incorporates user’s search query and search result history can also incorporate the system that suggest or recommend all the associated medical billing codes synchronously to the medical coder by implementing artificial intelligence technology as taught by Spitznagel. One 

Regarding Claim 2,
	Gutt and Spitznagel teaches all the limitations of Claim 1. Gutt and Spitznagel further teaches the method wherein plurality of search queries (see Gutt:  Fig.6, [0070], “The search history (a plurality of search queries) for the users in the group of users is accessed at block 606.”) and the assignments of groups of associated codes are tracked across all of the users of a coding system (see Gutt: Fig.6, [0072] “Search results previously selected by the users in the group of users are identified (tracked) as suggested search results, as shown at block 610. In particular, the search history for each user in the group of users is analyzed to identify search results that were selected by those users in response to suggested search queries from the users' search history. Those previously selected search results are associated with the suggested search queries as suggested search results.”)

Regarding Claim 3,
	Gutt and Honeycutt teaches all the limitations of Claim 1. Gutt and Spitznagel further teaches the method wherein automatically updating a code recommendation system each time a case is coded (see Gutt: Fig.6, [0076], “If a new query portion is received at block 614, the process of identifying suggested search queries and associated suggested search results from block 604 through block 612 is repeated. Additionally, this method of refreshing (automatically updating) the suggested search queries and associated suggested search results may continue until the user has completed inputting his/her search query.”)

Regarding Claim 4,
	Gutt and Spitznagel teaches all the limitations of Claim 1. Gutt and Spitznagel further teaches the method wherein potential associated codes are ranked based on a frequency of coexistence of the potential associated codes with a particular code (see Gutt: Fig. 2, [0040], “the search results may be ranked based on a variety of factors, including but not limited to, the number of times the user 202 has selected each search result, how recently the user 202 has selected each search result, and how long the user 202 viewed a web page associated with each search result.”) See also [0036] stating “the query suggestion component 210 may determine a ranked order for the suggested search queries. The ranked order can be used to determine the most relevant suggested search queries that are related to the query portion. A variety of algorithms may be employed for determining the ranked order of suggested search queries in embodiments of the invention. The ranked order can be based on, for example, popularity. In an embodiment, popularity can be determined by the frequency with which users have submitted a completed search query, wherein the greater the frequency, the more popular the search query is judged to be”)


Regarding Claim 5,
	Gutt and Spitznagel teaches all the limitations of Claim 1. Gutt and Spitznagel further teaches the method wherein the codes are suggested for a particular user based on the particular user's pattern of searching and assigning codes (see Gutt: Fig. 5, [0067], “The query suggestion component 510 is configured to receive query portions from the user device 504 and identify suggested search queries based on search queries previously submitted by the group of users identified by the group identification component 512. In particular, the user search history (pattern) for users in the group of users is analyzed to identify past search queries from those users that are relevant for the query portion.”)

Regarding Claim 6,
	Gutt and Spitznagel teaches all the limitations of Claim 1. Gutt and Spitznagel further teaches the method wherein the codes are suggested by matching parameters of a current case to parameters of one or more previous cases for which assigned codes were tracked (see Spitznagel: Fig. 7, [0110], “structured encounter- or patient-level data such as the patient's age, gender, etc. (not shown in FIG. 7A), some or all of which information may be useful in arriving at the appropriate codes for the patient encounter. In panel 710 is displayed a list of available documents for the patient encounter currently being coded. In the example illustrated in FIG. 7A, these include two History & Physical reports, a Discharge Summary, an Emergency Room Record, a Consultation report, a Progress Note, and an Operative Report”)



Response to Arguments

Claim Rejections - 35 U.S.C. § 112(b), 
	The rejection to the claims as being indefinite under - 35 U.S.C. § 112(b), has been withdrawn based on applicant amendment.

Claim Rejections - 35 U.S.C. § 103,
	Applicant's prior art arguments with respect to the pending claims have been considered but are moot in view of the new ground(s) of rejection presented above.
Although a new ground of rejection has been used to address additional limitations that have been added to Claims, a response is considered necessary for several of the applicant’s arguments since the references on record, Gutt, will continue to be used to meet several of the claimed limitations.

Arguments for Claim 1:
Regarding Claim 1, Applicant argues that Gutt does not teach: Gutt fails to disclose or suggest tracking assignments of groups of associated codes by the one or more users, wherein each group of associated codes comprises a plurality of codes concurrently assigned to a case by one or more of the respective users and suggesting a group of a plurality of potential associated codes for an assigned code based on the tracked assignments of groups of associated codes. (See Applicant’s REMARKS, Page 2, last paragraph)


	As indicated in the office action above, Gutt clearly teaches tracking a plurality of search queries received from one or more users and corresponding assignments of a [search result/s] selected from a list of search results presented to the respective users in response to each search query (see Gutt:  Fig.6, [0071]-[0074],  Search results previously selected by the users in the group of users are identified( tracked) and suggesting a [search result/s] previously assigned following receipt of a particular search query (see Gutt: Fig. 6, [0074], “the identified suggested search queries and associated suggested search results are communicated for presentation to the user and tracking assignments of groups of associated [search result/s] by the one or more users (See Gutt: Fig. 6, [0070], “The search history for the users in the group of users is accessed at block 606. The search history for each user contains information including past search queries submitted by that user and search results that user selected for each search query”) and suggesting a group of a plurality of potential associated [search result/s] for an assigned [search result/s] based on the tracked assignments of groups of associated [search result/s] (see Gutt: Fig.6, [0072] “Search results previously selected (potential associated results) by the users in the group of users are identified as suggested search results, as shown at block 610.)
(See the office action for complete detail above) 
Accordingly, Gutt teaches this limitation.

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
PGPUB
 NUMBER:
INVENTOR-INFORMATION:
TITLE / DESCRIPTION
US 20150356647 A1
Reiser; Gregory
USER AND ENGINE CODE HANDLING IN MEDICAL CODING SYSTEM
US 20130191154 A1
William R.; Dobkinc
MEDICAL DATA SYSTEM GENERATING AUTOMATED SURGICAL REPORTS


Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
                                                                                                                                                                                            
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZELALEM "Zee" W SHALU whose telephone number is (571)272-3003.  The examiner can normally be reached on M- F 0800am- 0500pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CESAR B PAULA can be reached on (571)272- 4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Z.W.S./Examiner, Art Unit 2177                                                                                                                                                                                                        
/MOHAMMED H ZUBERI/Primary Examiner, Art Unit 2177